DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-01-15 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.
Priority
The independent claims 1, 8, 15 recite:
determine, based on the upper layer indicator element, that the user device is in a dual connectivity area;
cause, based on determining that the user device is in the dual connectivity area, first display of an indicator on a display of the user device;
send, by the user device after causing first display of the indicator, a request to the first cell for a data connection;
The earliest disclose that supports the claimed subject matter is parent application No. US16/225827 filed 2018-12-19 where disclosed is “causing a display of an indicator based on determining a user device is in a dual connectivity area.” Other related family cases US15963714 and US16173713 fails to support disclosure for causing a display of an indicator based on determining a user device is in a dual connectivity area. Consequently, the claimed invention has the priority date of 2018-12-19.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f)  is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) . The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f)  is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) . The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f)  is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f)  except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f)  except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f)  because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f)  applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) .
The identified claim limitation(s) is/are: 
Claim(s) 1, 8, 15
	an upper layer indicator element;
		generic holder: an upper layer indicator element
		functional language:  element that parsed and used to make a determination

Claim(s) 6, 11, 19
	a communication component of the user device to
		generic holder: a communication component
		functional language:  configured component of the user device that communicates with first cell

Claim(s) 7, 14
	an additional upper layer indicator element;
		generic holder: an additional upper layer indicator element
		functional language:  element that parsed and used to make a determination


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim(s)  is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over various claim(s) of co-owned US Patent US10932238.  
Claim(s) 1, 8, 15 
Both Claim 3 of US Patent US10932238 and instant claim 1 are directed to a user device, comprising:
one or more processors configured to:
	receive system information block data from a first cell via a first cellular connection;
	parse the system information block data to identify an upper layer indicator element;
	determine, based on the upper layer indicator element, that the user device is in a dual connectivity area;
	cause, based on determining that the user device is in the dual connectivity area, first display of an indicator on a display of the user device;
	send, by the user device after causing first display of the indicator, a request to the first cell for a data connection;
	receive, at the user device from the first cell, a message that indicates that a second cell will initiate the data connection via a second cellular connection;
	determine a location of the user device and a location of the second cell;
	determine, based on the location of the user device and the location of the second cell, a threshold amount of time that is finite; and
	cause, based on the message, display of a different indicator on the display of the user device for the threshold amount of time.
Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.
Instant claim 8 is a CRM version of claim 1, and claim 10 of US Patent US10932238 is also a CRM version of claim 3 of US Patent US10932238. Similarly instant claim 15 is a method version of claim 1, and claim 17 of US Patent US10932238 is a method version of claim 3 US of Patent US10932238. Therefore, instant claim 8 and 17 are rejected for similar reasons provided above in view of claim 10 and 17 of US Patent US10932238 respectively.

The below dependent claims are rejected under non-statutory obvious type double patenting in view of the secondary references as discussed below in conjunction with the rational for their independent claims as discussed above. 
Claim(s) 4, 10, 17
Instant claim 4, which depends on instant claim 1, is directed to
wherein the indicator indicates that the user device is in the dual connectivity area, and 
wherein the different indicator indicates that the user device is in the dual connectivity area and can communicate via the second cellular connection.

Claim 3 of co-owned US Patent US10932238 does not teach the subject matter of instant claim 4. 
However, in a similar endeavor Jia_181 (US20200100181) teaches
	wherein the indicator indicates that the user device is in the dual connectivity area, and   "5G" icon is displayed on the UE when dual connectivity to a NR 5G cell is available based on information in the SIB/upper layer indicator element <FIG(s). 6, 7, 8, 9; para. 0036, 0059-0062>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by claim 3 of US Patent US10932238 with the embodiment(s) disclosed by Jia_181. One of ordinary skill in the art would have been motivated to make this modification in order to provide reduce power consumption in user devices. See Jia_181 at para. 0001-0003, 0033-0034.
However in a similar endeavor, LEE_229 teaches
	wherein the different indicator indicates that the user device 
is in the dual connectivity area and  In the first embodiment where the "different indicator" is the "NR" portion of the display "5GNR," "NR" is a 'new radio' indicate which indicates the UE is in a dual connectivity area. In second embodiment where indicator is signal strength bars near "5GNR," the signal strength bar only appear when condition 5GNR is met and therefore indicates that the UE is within 5GNR cell (in a dual connectivity area) <FIG(s). 10, 9; para. 0061, 0071, 0111, 0114-0115, 0130>.
can communicate via the second cellular connection. In the first embodiment where the "different indicator" is the "NR" portion of the display "5GNR," "NR" is a 'new radio' indicate which indicates the UE is in can connect to the 5G node. In second embodiment where indicator is signal strength bars near "5GNR," the signal strength bar only appear when condition 5GNR is met and therefore indicates that the UE can connect to the 5G node <FIG(s). 10, 9; para. 0061, 0071, 0111, 0114-0115, 0130>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by claim 3 of US Patent US10932238 and Jia_181 with the embodiment(s) disclosed by LEE_229. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved indication system for user device that inform the user of available technologies available to it. See Summary.
Claim(s) 3, 12
Instant claim 3, which depends on instant claim 1, is directed to
wherein the one or more processors are further configured to:
cause, after causing display of the different indicator for the threshold amount of time, second display of the indicator on the display of the user device.
Claim 3 of co-owned US Patent US10932238 does not teach the subject matter of instant claim 3. 
However, in a similar endeavor LEE_229 (US20190069229)teaches
wherein the one or more processors are further configured to: cause, after causing display of the different indicator for the threshold amount of time, second display of the indicator on the display of the user device. In a case where the UE moves out completely of the LTE cell/5G cell and come backs, the disclosed embodiments would repeat. Accordingly, in a case where a first iteration of the embodiments caused the “5GNR” or “5GNR”+signal bars to be displayed, thereafter a second iteration can occur after where the UE moves out completely of the LTE cell/5G cell and returns. In the second iteration: The UE may determine it is located in the first RAT again, that also includes a second RAT (5G/NR RAT), which support dual connectivity. The UE 505 may indicate such availability on a display. In a first embodiment an indicator is a "5G" when the UE is in a 5G area but a data rate of the second RAT may not be supported. In a second embodiment, the first indicator may be a "5G/NR" <FIG(s). 10, 9; para. 0061, 0063, 0071, 0114-0115, 0130>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by claim 3 of US Patent US10932238 with the embodiment(s) disclosed by LEE_229. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved indication system for user device that inform the user of available technologies available to it. See Summary.
Claim(s) 20
Instant claim 20, which depends on instant claim 15, is directed to
causing, after causing display of the different indicator for the threshold amount of time, second display of the indicator on the display of the user device;
sending an additional request to the first cell for an additional data connection; and
receiving, from the first cell, an additional message that indicates that the first cell will initiate the additional data connection via the first cellular connection.

Claim 17 of co-owned US Patent US10932238 does not teach the subject matter of instant claim 20. 
However, in a similar endeavor LEE_229 teaches
causing, after causing display of the different indicator for the threshold amount of time, second display of the indicator on the display of the user device; In a case where the UE moves out completely of the LTE cell/5G cell and come backs, the disclosed embodiments would repeat. Accordingly, in a case where a first iteration of the embodiments caused the “5GNR” or “5GNR”+signal bars to be displayed, thereafter a second iteration can occur after where the UE moves out completely of the LTE cell/5G cell and returns. In the second iteration: The UE may determine it is located in the first RAT again, that also includes a second RAT (5G/NR RAT), which support dual connectivity. The UE 505 may indicate such availability on a display. In a first embodiment an indicator is a "5G" when the UE is in a 5G area but a data rate of the second RAT may not be supported. In a second embodiment, the first indicator may be a "5G/NR"  <FIG(s). 10, 9; para. 0061, 0063, 0071, 0114-0115, 0130>.
sending an additional request to the first cell for an additional data connection; and The UE would again reattach itself to the first RAT: RRC Connection Setup/ATTACH procedures in accordance with the LTE protocol would include the UE sending an RRC Attach request to the LTE Cell  <FIG(s). 8; para. 0099-0104>.
receiving, from the first cell, an additional message that indicates that the first cell will initiate the additional data connection via the first cellular connection. RRC Connection Setup/ATTACH procedures in accordance with the LTE protocol would include the UE receiving an RRC (Re)configuration message from the LTE cell in response to an attach request <FIG(s). 8; para. 0099-0104>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by claim 17 of US Patent US10932238 with the embodiment(s) disclosed by LEE_229. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved indication system for user device that inform the user of available technologies available to it.
Claim(s) 5
Instant claim 5, which depends on instant claim 1, is directed to
wherein the dual connectivity area provides 
an LTE cellular connection within all of the dual connectivity area and 
a 5G NR millimeter wave cellular connection in one or more parts of the dual connectivity area.
Claim 3 of co-owned US Patent US10932238 does not teach the subject matter of instant claim 5. 
However, in a similar endeavor Jia_181 teaches
an LTE cellular connection within all of the dual connectivity area and a 5G NR millimeter wave cellular connection in one or more parts of the dual connectivity area. Such a deployment may include use of a dual-connectivity concept between LTE eNBs and NR gNBs. As shown, in some instances NR cells may include millimeter wave (mmW) cells <FIG(s). 8; para. 0111>.
Claim(s) 6, 11, 19
Instant claim 3, which depends on instant claim 1, is directed to
wherein the one or more processors, when determining that the user device is in the dual connectivity area, are configured to: configure a communication component of the user device to facilitate communication with the first cell.
Claim 3 of co-owned US Patent US10932238 does not teach the subject matter of instant claim 6. 
However, in a similar endeavor Jia_181 teaches
wherein the one or more processors, when determining that the user device is in the dual connectivity area, are configured to: configure a communication component of the user device to facilitate communication with the first cell. In one interpretation, the UE configures its transceiver in accordance with the B1 measurements, event ID, a frequency, a bandwidth, and/or a threshold associated with the power retention process for communicating with the LTE cell it received in RRC signaling. <FIG(s). 4; para. 0057>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by claim 3 of US Patent US10932238 with the embodiment(s) disclosed by Jia_181. One of ordinary skill in the art would have been motivated to make this modification in order to provide reduce power consumption in user devices. See Jia_181 at para. 0001-0003, 0033-0034.
Claim(s) 7, 14
Instant claim 7, which depends on instant claim 1, is directed to
wherein the one or more processors are further configured to:
	receive additional system information block data from a third cell that does not support dual connectivity;
	parse the additional system information block data to identify an additional upper layer indicator element;
	determine, based on the additional upper layer indicator element, that the user device is not in a dual connectivity area; and
	cause, based on determining that the user device is not in a dual connectivity area, display of an additional indicator on the display of the user device, 
	wherein the additional indicator indicates that the user device is not in a dual connectivity area.
Claim 3 of co-owned US Patent US10932238 does not teach the subject matter of instant claim 7. 
However, in a similar endeavor Jia_181 teaches
wherein the one or more processors are further configured to:
receive additional system information block data from a third cell that does not support dual connectivity;  UE receives SIB in a E-UTRA cell (e.g., an LTE cell) capable of not supporting dual connectivity with a locally available NR secondary cell(s).  <FIG(s). 4, 8, 9; para. 0034-0035, 0038-0039, 0057, 0061-0062; Table 1>.
	parse the additional system information block data to identify an additional upper layer indicator element;  upper layer indication is an information element (IE) that can indicate to the UE that an E-UTRA cell is capable of supporting an LTE-NR dual connectivity and an E-UTRA new radio dual connectivity (ENDC). In this embodiment, the new cell the SIB includes an upper layer indicator element that indicates the new cell does not support dual connectivity. <FIG(s). 8, 9; para. 0034-0035, 0038-0039, 0061-0062; Table 1>.
	determine, based on the additional upper layer indicator element, that the user device is not in a dual connectivity area; and  In this embodiment, the new cell's SIB includes an upper layer indicator element that indicates the new cell does not support dual connectivity. <FIG(s). 8, 9; para. 0034-0035, 0038-0039, 0061-0062; Table 1>.
	cause, based on determining that the user device is not in a dual connectivity area, display of an additional indicator on the display of the user device,   "4G" icon is displayed on the UE when dual connectivity to a NR 5G cell is not available based on information in the SIB/upper layer indicator element <FIG(s). 6, 7, 8, 9; para. 0036, 0059-0062>.
	wherein the additional indicator indicates that the user device is not in a dual connectivity area.  In this embodiment, the new cell's SIB includes an upper layer indicator element that indicates the new cell does not support dual connectivity (e.g., UE transitions to a 4G cell) <FIG(s). 6, 7, 8, 9; para. 0034-0035, 0038-0039, 0061-0062; Table 1>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by claim 3 of US Patent US10932238 with the embodiment(s) disclosed by Jia_181. One of ordinary skill in the art would have been motivated to make this modification in order to provide reduce power consumption in user devices. See Jia_181 at para. 0001-0003, 0033-0034.
Claim(s) 13
Instant claim 13, which depends on instant claim 8, is directed to
wherein the dual connectivity area includes an Evolved-Universal Terrestrial Radio Access-New Radio Dual Connectivity area.
Claim 10 of co-owned US Patent US10932238 does not teach the subject matter of instant claim 13. 
However, in a similar endeavor JHA_309 (US20200100309) teaches
wherein the dual connectivity area includes an Evolved-Universal Terrestrial Radio Access-New Radio Dual Connectivity area. UE can operate in EN-DC area <Abstract; FIGs. 2B; para. 0007, 0011, 0021, 0061>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by claim 10 of US Patent US10932238 with the embodiment(s) disclosed by JHA_309. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method and system for providing improved 5G services to a user equipment (UE) in a wireless communication network. See JHA_309 at para. 0005-0010.
Claim(s) 16
Instant claim 16, which depends on instant claim 15, is directed to
wherein the first cell has a first service area that includes an Evolved-Universal Terrestrial Radio Access-New Radio Dual Connectivity area, and 
wherein the first service area overlaps with a second service area of the second cell that includes a 5G NR millimeter wave area.
Claim 17 of co-owned US Patent US10932238 does not teach the subject matter of instant claim 16. 
However, in a similar endeavor TESANOVIC_383 (US20210345383) teaches
wherein the first cell has a first service area that includes an Evolved-Universal Terrestrial Radio Access-New Radio Dual Connectivity area, and wherein the first service area overlaps with a second service area of the second cell that includes a 5G NR millimeter wave area. EN-DC and 5G NR having overlap region. In some embodiments the 5G NR can be mm-wave <FIGs. 3A; para. 0093-0094 0143 >
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by claim 17 of US Patent US10932238 with the embodiment(s) disclosed by TESANOVIC_383. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method and system for providing services and benefits of 5G to an Internet of things (IoT) network. See TESANOVIC_383 at Background.

Relevant Cited References
The following references disclose subject matter of a similar endeavor of which is/are relevant to one or more claimed limitations.
US20200351976
US20190069229
US20080248815
NPL: SA WG2 Meeting #122

Allowable Subject Matter

Claim(s)  is/are indicated as having allowable subject matter over the prior art but rejected to herein.
Claim(s) 1, 8, 15 and 3-7, 10-14, 16-17, 19-20
The claim(s) include allowable subject matter with respect to the prior art and would be allowable if:
 (i) Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(ii) Amended to overcome other non-prior art rejections and/or objections presented herein (e.g., double patent rejections, 35 USC 112 and 101 rejections), including rejections/objections directed to base and intervening claims.
(iii) In cases where claim limitations were unclear/indefinite and the Examiner indicated what he/she thought what the limitations attempted to convey, any clarifying amendments would need to be commensurate with the Examiner’s interpretation.

Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 2, 9, 18
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance:
The independent claims require determine a location of the user device and a location of the second cell; determine, based on the location of the user device and the location of the second cell, a threshold amount of time that is finite; and cause, based on the message, display of a different indicator on the display of the user device for the threshold amount of time.
Closest art LEE_229 (US20190069229) teaches determining a location of the user device but does not teach determining a threshold time based on both the location of the user device and a location of the second cell.
Closest art LEE_976 (US20200351976) teaches determining that the dual connectivity is available for the portable communication device and the NR communication is activated for the portable communication, display a third indicator indicating that the NR communication is available for the portable communication device to connect with the mobile network. LEE_976 does not teach that the indicator is displayed for a finite time and therefore does not teach determine, based on the location of the user device and the location of the second cell, a threshold amount of time that is finite.
Closest art Busch (US20080248815 ) teaches a notification appears on a mobile phone for a finite time but is not in the endeavor of dual connectivity nor the time being based on location of the phone and location of a second cell.
Closest art NPL: SA WG2 Meeting #122 teaches graphical indicators on a UE for indicating connectivity deployment options but does not teach a finite time to display the indicator based on the UE or cell location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415